UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENTCOMPANY Investment Company Act file number 811-08532 AMERICAN CENTURY STRATEGIC ASSET ALLOCATIONS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 07-01-2010 – 06-30-2011 Item 1.Proxy Voting Record. STRATEGIC ALLOCATION: AGGRESSIVE 3D SYSTEMS CORPORATION Ticker: TDSC Security ID: 88554D205 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Curran For For Management 1.2 Elect Director Charles W. Hull For For Management 1.3 Elect Director Jim D. Kever For For Management 1.4 Elect Director G. Walter Loewenbaum, II For For Management 1.5 Elect Director Kevin S. Moore For For Management 1.6 Elect Director Abraham N. Reichental For For Management 1.7 Elect Director Daniel S. Van Riper For For Management 1.8 Elect Director Karen E. Welke For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against Against Shareholder A. SCHULMAN, INC. Ticker: SHLM Security ID: 808194104 Meeting Date: DEC 09, 2010 Meeting Type: Annual Record Date: OCT 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eugene R. Allspach For For Management 1.2 Elect Director Gregory T. Barmore For For Management 1.3 Elect Director David G. Birney For For Management 1.4 Elect Director Howard R. Curd For For Management 1.5 Elect Director Joseph M. Gingo For For Management 1.6 Elect Director Michael A. McManus, Jr. For For Management 1.7 Elect Director Lee D. Meyer For For Management 1.8 Elect Director James A. Mitarotonda For For Management 1.9 Elect Director Ernest J. Novak, Jr. For For Management 1.10 Elect Director Irvin D. Reid For For Management 1.11 Elect Director John B. Yasinsky For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For Against Management AAC ACOUSTIC TECHNOLOGIES HOLDINGS INC. Ticker: 02018 Security ID: G2953L109 Meeting Date: MAY 21, 2011 Meeting Type: Annual Record Date: MAY 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Declare Final Dividend of HK$0.237 Per For For Management Share 3a Reelect Mok Joe Kuen Richard as For For Management Director 3b Reelect Ingrid Chunyuan Wu as Director For Against Management 3c Reelect Koh Boon Hwee as Director For For Management 3d Authorize Board to Fix the Remuneration For For Management of Directors 4 Reappoint Deloitte Touche Tohmatsu as For For Management Auditors and Authorize Board to Fix Their Remuneration 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Change Company Name to AAC Technologies For For Management Holdings Inc. and Adopt New Chinese Name AAR CORP. Ticker: AIR Security ID: 000361105 Meeting Date: OCT 13, 2010 Meeting Type: Annual Record Date: AUG 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Norman R. Bobins For For Management 1.2 Elect Director James E. Goodwin For For Management 1.3 Elect Director Marc J. Walfish For For Management 2 Approve Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management AARON'S, INC. Ticker: AAN Security ID: 002535201 Meeting Date: DEC 07, 2010 Meeting Type: Special Record Date: OCT 28, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Eliminate Class of Common Stock For Abstain Management 2 Other Business For Against Management ABAXIS, INC. Ticker: ABAX Security ID: 002567105 Meeting Date: OCT 27, 2010 Meeting Type: Annual Record Date: AUG 31, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Clinton H. Severson For For Management 1.2 Elect Director Richard J. Bastiani For For Management 1.3 Elect Director Michael D. Casey For For Management 1.4 Elect Director Henk J. Evenhuis For For Management 1.5 Elect Director Prithipal Singh For For Management 1.6 Elect Director Ernest S. Tucker III For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Ratify Auditors For For Management ABBOTT LABORATORIES Ticker: ABT Security ID: 002824100 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert J. Alpern For For Management 1.2 Elect Director Roxanne S. Austin For For Management 1.3 Elect Director W. James Farrell For For Management 1.4 Elect Director H. Laurance Fuller For For Management 1.5 Elect Director Edward M. Liddy For For Management 1.6 Elect Director Phebe N. Novakovic For For Management 1.7 Elect Director William A. Osborn For For Management 1.8 Elect Director Samuel C. Scott III For For Management 1.9 Elect Director Glenn F. Tilton For For Management 1.10 Elect Director Miles D. White For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Adopt Policy on Pharmaceutical Price Against Against Shareholder Restraint ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 03, 2011 Meeting Type: Annual Record Date: DEC 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Charles H. Giancarlo as a For For Management Director 3 Reelect Dennis F. Hightower as a For For Management Director 4 Reelect Blythe J. McGarvie as a For For Management Director 5 Reelect Mark Moody-Stuart as a Director For For Management 6 Reelect Pierre Nanterme as a Director For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 10 Authorize the Holding of the 2or For Management at a Location Outside Ireland 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACCOR Ticker: AC Security ID: F00189120 Meeting Date: MAY 30, 2011 Meeting Type: Annual/Special Record Date: MAY 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.62 per Share 4 Reelect Virginie Morgon as Director For Against Management 5 Reelect Sebastien Bazin as Director For For Management 6 Reelect Denis Hennequin as Director For For Management 7 Reelect Franck Riboud as Director For For Management 8 Ratify Appointment of Mercedes Erra as For For Management Director 9 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 575,000 10 Approve Transaction with Groupe Lucien For For Management Barriere 11 Approve Transaction with Yann Caillere For Against Management 12 Approve Transaction with Gilles For Against Management Pelisson 13 Approve Transaction with Denis For Against Management Hennequin 14 Authorize Repurchase of Up to 22 For For Management Million Shares 15 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 300 Million 17 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 160 Million 18 Approve Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights Up to Aggregate Nominal Amount of EUR 100 Million, Reserved for Specific Beneficiaries 19 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 16 to 18 Above 20 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 21 Authorize Capitalization of Reserves of For For Management Up to EUR 300 Million for Bonus Issue or Increase in Par Value 22 Set Total Limit for Capital Increase to For For Management Result from All Issuance Requests under Items 16 to 21 at EUR 340 Million 23 Approve Employee Stock Purchase Plan For For Management 24 Authorize up to 2.5 Percent of Issued For Against Management Capital for Use in Stock Option Plan 25 Authorize up to 0.5 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 26 Authorize Filing of Required For For Management Documents/Other Formalities 27 Change Location of Registered Office to For For Management 110, Avenue de France, 75013 Paris and Amend Article 4 of Bylaws Accordingly ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Evan G. Greenberg as Director For For Management 1.2 Elect Leo F. Mullin as Director For For Management 1.3 Elect Olivier Steimer as Director For For Management 1.4 Elect Michael P. Connors as Director For For Management 1.5 Elect Eugene B. Shanks, Jr as Director For For Management 1.6 Elect John A. Krol as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 5.2 Ratify Ratify PricewaterhouseCoopers For For Management LLC as Independent Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from For For Management Legal Reserves 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management ACI WORLDWIDE, INC. Ticker: ACIW Security ID: 004498101 Meeting Date: JUN 15, 2011 Meeting Type: Annual Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Alfred R. Berkeley, III For For Management 1.2 Elect Director John D. Curtis For For Management 1.3 Elect Director Philip G. Heasley For For Management 1.4 Elect Director James C. McGroddy For For Management 1.5 Elect Director Harlan F. Seymour For For Management 1.6 Elect Director John M. Shay, Jr. For For Management 1.7 Elect Director John E. Stokely For For Management 1.8 Elect Director Jan H. Suwinski For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ACME PACKET, INC. Ticker: APKT Security ID: 004764106 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 15, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gary J. Bowen For For Management 1.2 Elect Director Robert C. Hower For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Approve Qualified Employee Stock For For Management Purchase Plan 5 Ratify Auditors For For Management ACORDA THERAPEUTICS, INC. Ticker: ACOR Security ID: 00484M106 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ron Cohen For For Management 1.2 Elect Director Lorin J. Randall For For Management 1.3 Elect Director Steven M. Rauscher For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ACTIVISION BLIZZARD, INC. Ticker: ATVI Security ID: 00507V109 Meeting Date: JUN 02, 2011 Meeting Type: Annual Record Date: APR 05, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Philippe G.H. Capron For For Management 2 Elect Director Robert J. Corti For For Management 3 Elect Director Frederic R. Crepin For Against Management 4 Elect Director Lucian Grainge For Against Management 5 Elect Director Brian G. Kelly For For Management 6 Elect Director Robert A. Kotick For For Management 7 Elect Director Jean-Bernard Levy For Against Management 8 Elect Director Robert J. Morgado For For Management 9 Elect Director Stephane Roussel For Against Management 10 Elect Director Richard Sarnoff For For Management 11 Elect Director Regis Turrini For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management ACTUANT CORPORATION Ticker: ATU Security ID: 00508X203 Meeting Date: JAN 14, 2011 Meeting Type: Annual Record Date: NOV 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Robert C. Arzbaecher For For Management 1.2 Elect Director Gurminder S. Bedi For For Management 1.3 Elect Director Gustav H.P. Boel For For Management 1.4 Elect Director Thomas J. Fischer For For Management 1.5 Elect Director William K. Hall For For Management 1.6 Elect Director R. Alan Hunter For For Management 1.7 Elect Director Robert A. Peterson For For Management 1.8 Elect Director Holly A. Van Deursen For For Management 1.9 Elect Director Dennis K. Williams For For Management 2 Ratify Auditors For For Management ACUITY BRANDS, INC. Ticker: AYI Security ID: 00508Y102 Meeting Date: JAN 07, 2011 Meeting Type: Annual Record Date: NOV 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gordon D. Harnett For For Management 1.2 Elect Director Robert F. McCullough For For Management 1.3 Elect Director Neil Williams For For Management 1.4 Elect Director Norman H. Wesley For For Management 2 Ratify Auditors For For Management ACXIOM CORPORATION Ticker: ACXM Security ID: 005125109 Meeting Date: AUG 02, 2010 Meeting Type: Annual Record Date: JUN 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jerry D. Gramaglia For For Management 2 Elect Director Clark M. Kokich For For Management 3 Elect Director Kevin M. Twomey For For Management 4 Approve Executive Incentive Bonus Plan For For Management 5 Ratify Auditors For For Management ADECCO SA Ticker: ADEN Security ID: H00392318 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: APR 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 1.2 Approve Remuneration Report For Did Not Vote Management 2.1 Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 2.2 Transfer Total Dividend Amount from For Did Not Vote Management Capital Contribution Reserves to Free Reserves and Distribute Dividend of CHF 1.10 per Share 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4.1 Reelect Jakob Baer as Director For Did Not Vote Management 4.2 Reelect Rolf Doerig as Director For Did Not Vote Management 4.3 Reelect Alexander Gut as Director For Did Not Vote Management 4.4 Reelect Andreas Jacobs as Director For Did Not Vote Management 4.5 Reelect Thomas O'Neill as Director For Did Not Vote Management 4.6 Reelect David Prince as Director For Did Not Vote Management 4.7 Reelect Wanda Rapaczynski as Director For Did Not Vote Management 4.8 Elect Didier Lamouche as Director For Did Not Vote Management 5 Ratify Ernst & Young SA as Auditors For Did Not Vote Management ADIDAS AG (FRMLY ADIDAS-SALOMON AG) Ticker: ADS Security ID: D0066B185 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2010 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.80 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2010 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2010 5 Approve Creation of EUR 25 Million Pool For For Management of Capital without Preemptive Rights 6 Ratify KPMG AG as Auditors for Fiscal For For Management 2010 ADMIRAL GROUP PLC Ticker: ADM Security ID: G0110T106 Meeting Date: MAY 06, 2011 Meeting Type: Annual Record Date: MAY 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Elect Colin Holmes as Director For For Management 5 Re-elect Alastair Lyons as Director For For Management 6 Re-elect Henry Engelhardt as Director For For Management 7 Re-elect David Stevens as Director For For Management 8 Re-elect Kevin Chidwick as Director For For Management 9 Re-elect Martin Jackson as Director For For Management 10 Re-elect Keith James as Director For For Management 11 Re-elect Margaret Johnson as Director For For Management 12 Re-elect Lucy Kellaway as Director For For Management 13 Re-elect John Sussens as Director For For Management 14 Re-elect Manfred Aldag as Director For Against Management 15 Reappoint KPMG Audit plc as Auditors For For Management 16 Authorise Board to Fix Remuneration of For For Management Auditors 17 Authorise Issue of Equity with For Against Management Pre-emptive Rights 18 Authorise Issue of Equity without For For Management Pre-emptive Rights 19 Authorise Market Purchase For For Management 20 Authorise the Company to Call EGM with For For Management Two Weeks' Notice ADVANCE AUTO PARTS, INC. Ticker: AAP Security ID: 00751Y106 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director John F. Bergstrom For For Management 1.2 Elect Director John C. Brouillard For For Management 1.3 Elect Director Fiona P. Dias For For Management 1.4 Elect Director Frances X. Frei For For Management 1.5 Elect Director Darren R. Jackson For For Management 1.6 Elect Director William S. Oglesby For For Management 1.7 Elect Director J. Paul Raines For For Management 1.8 Elect Director Gilbert T. Ray For For Management 1.9 Elect Director Carlos A. Saladrigas For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency One Year One Year Management 4 Ratify Auditors For For Management AEROPOSTALE, INC Ticker: ARO Security ID: 007865108 Meeting Date: JUN 16, 2011 Meeting Type: Annual Record Date: APR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ronald R. Beegle For For Management 1.2 Elect Director Robert B. Chavez For For Management 1.3 Elect Director Michael J. Cunningham For For Management 1.4 Elect Director Evelyn Dilsaver For For Management 1.5 Elect Director Julian R. Geiger For For Management 1.6 Elect Director John N. Haugh For For Management 1.7 Elect Director Karin Hirtler-Garvey For For Management 1.8 Elect Director John D. Howard For For Management 1.9 Elect Director Thomas P. Johnson For For Management 1.10 Elect Director David B. Vermylen For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Ratify Auditors For For Management AEROVIRONMENT, INC. Ticker: AVAV Security ID: 008073108 Meeting Date: SEP 29, 2010 Meeting Type: Annual Record Date: AUG 06, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Kenneth R. Baker For For Management 1.2 Elect Director Murray Gell-Mann For For Management 1.3 Elect Director Charles R. Holland For For Management 2 Ratify Auditors For For Management AETNA INC. Ticker: AET Security ID: 00817Y108 Meeting Date: MAY 20, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mark T. Bertolini For For Management 2 Elect Director Frank M. Clark For For Management 3 Elect Director Betsy Z. Cohen For For Management 4 Elect Director Molly J. Coye For For Management 5 Elect Director Roger N. Farah For For Management 6 Elect Director Barbara Hackman Franklin For For Management 7 Elect Director Jeffrey E. Garten For For Management 8 Elect Director Gerald Greenwald For For Management 9 Elect Director Ellen M. Hancock For For Management 10 Elect Director Richard J. Harrington For For Management 11 Elect Director Edward J. Ludwig For For Management 12 Elect Director Joseph P. Newhouse For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Approve Qualified Employee Stock For For Management Purchase Plan 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency None One Year Management 18 Provide for Cumulative Voting Against For Shareholder 19 Require Independent Board Chairman Against Against Shareholder AFFILIATED MANAGERS GROUP, INC. Ticker: AMG Security ID: 008252108 Meeting Date: MAY 31, 2011 Meeting Type: Annual Record Date: APR 12, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel T. Byrne For For Management 1.2 Elect Director Dwight D. Churchill For For Management 1.3 Elect Director Sean M. Healey For For Management 1.4 Elect Director Harold J. Meyerman For For Management 1.5 Elect Director William J. Nutt For Withhold Management 1.6 Elect Director Rita M. Rodriguez For For Management 1.7 Elect Director Patrick T. Ryan For For Management 1.8 Elect Director Jide J. Zeitlin For For Management 2 Approve Stock Option Plan For Against Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management 5 Ratify Auditors For For Management AFLAC INCORPORATED Ticker: AFL Security ID: 001055102 Meeting Date: MAY 02, 2011 Meeting Type: Annual Record Date: FEB 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Daniel P. Amos For For Management 2 Elect Director John Shelby Amos II For For Management 3 Elect Director Paul S. Amos II For For Management 4 Elect Director Michael H. Armacost For For Management 5 Elect Director Kriss Cloninger III For For Management 6 Elect Director Elizabeth J. Hudson For For Management 7 Elect Director Douglas W. Johnson For For Management 8 Elect Director Robert B. Johnson For For Management 9 Elect Director Charles B. Knapp For For Management 10 Elect Director E. Stephen Purdom For For Management 11 Elect Director Barbara K. Rimer For For Management 12 Elect Director Marvin R. Schuster For For Management 13 Elect Director David Gary Thompson For For Management 14 Elect Director Robert L. Wright For For Management 15 Elect Director Takuro Yoshida For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Ratify Auditors For For Management AGCO CORPORATION Ticker: AGCO Security ID: 001084102 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Wolfgang Deml For For Management 1.2 Elect Director Luiz F. Furlan For For Management 1.3 Elect Director Gerald B. Johanneson For For Management 1.4 Elect Director Thomas W. LaSorda For For Management 1.5 Elect Director George E. Minnich For For Management 1.6 Elect Director Martin H. Richenhagen For For Management 1.7 Elect Director Daniel C. Ustian For For Management 2 Amend Omnibus Stock Plan For Against Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 5 Ratify Auditors For For Management AGGREKO PLC Ticker: AGK Security ID: G0116S102 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: APR 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend For For Management 4 Re-elect Philip Rogerson as Director For For Management 5 Re-elect Rupert Soames as Director For Against Management 6 Re-elect Angus Cockburn as Director For For Management 7 Re-elect George Walker as Director For For Management 8 Re-elect Bill Caplan as Director For For Management 9 Re-elect Kash Pandya as Director For For Management 10 Re-elect David Hamill as Director For For Management 11 Re-elect Robert MacLeod as Director For For Management 12 Re-elect Russell King as Director For For Management 13 Elect Ken Hanna as Director For For Management 14 Reappoint PricewaterhouseCoopers as For For Management Auditors 15 Authorise Audit Committee to Fix For For Management Remuneration of Auditors 16 Authorise Issue of Equity with For Against Management Pre-emptive Rights 17 Authorise Issue of Equity without For For Management Pre-emptive Rights 18 Authorise Market Purchase For For Management 19 Authorise the Company to Call EGM with For For Management Two Weeks' Notice AGILENT TECHNOLOGIES, INC. Ticker: A Security ID: 00846U101 Meeting Date: MAR 01, 2011 Meeting Type: Annual Record Date: JAN 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Heidi Fields For For Management 2 Elect Director David M. Lawrence For For Management 3 Elect Director A. Barry Rand For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Arthur E. Johnson For For Management 1.4 Elect Director Dean R. O'Hare For For Management 1.5 Elect Director James A. Rubright For For Management 1.6 Elect Director John W. Somerhalder II For For Management 1.7 Elect Director Bettina M. Whyte For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: JUN 14, 2011 Meeting Type: Special Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Increase in Size of Board For For Management 3 Adjourn Meeting For For Management AGRICULTURAL BANK OF CHINA Ticker: 601288 Security ID: Y00289119 Meeting Date: JUN 08, 2011 Meeting Type: Annual Record Date: MAY 06, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve 2010 Work Report of Board of For For Management Directors 2 Approve 2010 Work Report of Board of For For Management Supervisors 3 Approve Financial Accounts for the Year For For Management 2010 4 Approve Profit Distribution Plan for For For Management the Second Half of 2010 5 Approve Fixed Assets Investment Budget For For Management for the Year 2011 6 Appoint Deloitte Touche Tohmatsu CPA For Against Management Ltd. and Deloitte Touche Tohmatsu as External Auditors and Authorize Board to Fix Their Remuneration 7 Appoint Li Yelin as Non-Executive For For Management Director 8 Approve 2010 Final Emoluments Plan for None For Shareholder Directors and Supervisors AIA GROUP LTD. Ticker: 01299 Security ID: Y002A1105 Meeting Date: MAY 26, 2011 Meeting Type: Annual Record Date: MAY 20, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Edmund Sze Wing Tse as For Against Management Non-Executive Director 3 Reelect Mark Edward Tucker as Executive For Against Management Director 4 Reappoint PricewaterhouseCoopers as For For Management Auditors and Authorize Board to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares 5d Approve Allotment and Issue of For For Management Additional Shares Under the Restricted Share Unit Scheme ALASKA AIR GROUP, INC. Ticker: ALK Security ID: 011659109 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William S. Ayer For For Management 2 Elect Director Patricia M. Bedient For For Management 3 Elect Director Marion C. Blakey For For Management 4 Elect Director Phyllis J. Campbell For For Management 5 Elect Director Jessie J. Knight, Jr. For For Management 6 Elect Director R. Marc Langland For For Management 7 Elect Director Dennis F. Madsen For For Management 8 Elect Director Byron I. Mallott For For Management 9 Elect Director J. Kenneth Thompson For For Management 10 Elect Director Bradley D. Tilden For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent Against Against Management 15 Amend Omnibus Stock Plan For Against Management ALBEMARLE CORPORATION Ticker: ALB Security ID: 012653101 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 02, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director J. Alfred Broaddus, Jr. For For Management 1.2 Elect Director William H. Hernandez For For Management 1.3 Elect Director R. William Ide III For For Management 1.4 Elect Director Richard L. Morrill For For Management 1.5 Elect Director Jim W. Nokes For For Management 1.6 Elect Director Barry W. Perry For For Management 1.7 Elect Director Mark C. Rohr For For Management 1.8 Elect Director John Sherman, Jr. For For Management 1.9 Elect Director Harriett Tee Taggart For For Management 1.10 Elect Director Anne Marie Whittemore For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years ALCATEL LUCENT Ticker: ALU Security ID: F0191J101 Meeting Date: MAY 27, 2011 Meeting Type: Annual/Special Record Date: MAY 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Absence of Dividends 4 Reelect Daniel Bernard as Director For For Management 5 Reelect W. Frank Blount as Director For For Management 6 Acknowledge Auditors' Special Report For For Management Regarding Related-Party Transactions and Absence of New Related-Party Transaction 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 9 Amend Articles 16 and 21 of Bylaws Re: For For Management Electronic Signature and Shareholders Identification 10 Authorize Filing of Required For For Management Documents/Other Formalities ALEXANDER & BALDWIN, INC. Ticker: ALEX Security ID: 014482103 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Director W.B. Baird For For Management 1.2 Director M.J. Chun For For Management 1.3 Director W.A. Doane For For Management 1.4 Director W.A. Dods, Jr. For For Management 1.5 Director C.G. King For For Management 1.6 Director S.M. Kuriyama For For Management 1.7 Director C.H. Lau For For Management 1.8 Director D.M. Pasquale For For Management 1.9 Director J.N. Watanabe For For Management 2 Advisory Vote on Say on Pay Frequency One Year One Year Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Ratify Auditors For For Management ALEXANDRIA REAL ESTATE EQUITIES, INC. Ticker: ARE Security ID: 015271109 Meeting Date: MAY 25, 2011 Meeting Type: Annual Record Date: MAR 31, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Joel S. Marcus For For Management 1.2 Elect Director Richard B. Jennings For For Management 1.3 Elect Director John L. Atkins, III For For Management 1.4 Elect Director Richard H. Klein For For Management 1.5 Elect Director James H. Richardson For For Management 1.6 Elect Director Martin A. Simonetti For For Management 1.7 Elect Director Alan G. Walton For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency One Year One Year Management ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 17, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Leonard Bell For For Management 1.2 Elect Director Max Link For For Management 1.3 Elect Director William R. Keller For For Management 1.4 Elect Director Joseph A. Madri For For Management 1.5 Elect Director Larry L. Mathis For For Management 1.6 Elect Director R. Douglas Norby For For Management 1.7 Elect Director Alvin S. Parven For For Management 1.8 Elect Director Andreas Rummelt For For Management 1.9 Elect Director Ann M. Veneman For For Management 2 Increase Authorized Common Stock For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ALFA LAVAL A/B Ticker: ALFA Security ID: W04008152 Meeting Date: APR 27, 2011 Meeting Type: Annual Record Date: APR 19, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Anders Narvinger as Chairman of For Did Not Vote Management Meeting 3 Prepare and Approve List of For Did Not Vote Management Shareholders 4 Approve Agenda of Meeting For Did Not Vote Management 5 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 6 Acknowledge Proper Convening of Meeting For Did Not Vote Management 7 Receive President's Report None None Management 8 Receive Board's Report; Receive None None Management Committees' Report 9 Receive Financial Statements and None None Management Statutory Reports; Receive Auditor's Report; Receive Auditor's Statement Regarding Compliance with Executive Remuneration Guidelines 10a Approve Financial Statements and For Did Not Vote Management Statutory Reports 10b Approve Allocation of Income and For Did Not Vote Management Dividends of SEK 3 per Share 10c Approve Discharge of Board and For Did Not Vote Management President 11 Receive Nomination Committee's Report None None Management 12 Determine Number of Members (8) and For Did Not Vote Management Deputy Members (0) of Board 13 Approve Remuneration of Directors in For Did Not Vote Management the Amount of SEK 1.1 Million to the Chairman and SEK 425,000 to Other Directors; Approve Remuneration of Committee Work; Approve Remuneration of Auditors 14 Reelect Gunilla Berg, Bjorn Hagglund, For Did Not Vote Management Anders Narvinger (Chair), Finn Rausing, Jorn Rausing, Lars Renstrom, Ulla Litzen, and Arne Frank as Directors 15 Approve Remuneration Policy And Other For Did Not Vote Management Terms of Employment For Executive Management 16 Authorize Representatives of up to Five For Did Not Vote Management of Company's Largest Shareholders to Serve on Nominating Committee 17a Approve SEK 6.84 Million Reduction In For Did Not Vote Management Share Capital via Share Cancellation 17b Approve Transfer of SEK 6.84 Million For Did Not Vote Management from Free Equity to Share Capital 18 Authorize Repurchase of up to Five For Did Not Vote Management Percent of Issued Share Capital 19 Other Business None None Management 20 Close Meeting None None Management ALIGN TECHNOLOGY, INC. Ticker: ALGN Security ID: 016255101 Meeting Date: MAY 19, 2011 Meeting Type: Annual Record Date: MAR 23, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David E. Collins For For Management 1.2 Elect Director Joseph Lacob For For Management 1.3 Elect Director C. Raymond Larkin, Jr. For For Management 1.4 Elect Director George J. Morrow For For Management 1.5 Elect Director David C. Nagel For For Management 1.6 Elect Director Thomas M. Prescott For For Management 1.7 Elect Director Greg J. Santora For For Management 1.8 Elect Director Warren S. Thaler For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency One Year One Year Management ALKERMES, INC. Ticker: ALKS Security ID: 01642T108 Meeting Date: OCT 05, 2010 Meeting Type: Annual Record Date: JUL 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director David W. Anstice For For Management 1.2 Elect Director Floyd E. Bloom For For Management 1.3 Elect Director Robert A. Breyer For For Management 1.4 Elect Director Geraldine Henwood For For Management 1.5 Elect Director Paul J. Mitchell For For Management 1.6 Elect Director Richard F. Pops For For Management 1.7 Elect Director Alexander Rich For For Management 1.8 Elect Director Mark B. Skaletsky For For Management 1.9 Elect Director Michael A. Wall For For Management 2 Ratify Auditors For For Management ALLEGIANT TRAVEL COMPANY Ticker: ALGT Security ID: 01748X102 Meeting Date: JUN 14, 2011 Meeting Type: Annual Record Date: APR 21, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Montie Brewer For For Management 1.2 Elect Director Gary Ellmer For For Management 1.3 Elect Director Timothy P. Flynn For For Management 1.4 Elect Director Maurice J. Gallagher, For For Management Jr. 1.5 Elect Director Charles W. Pollard For For Management 1.6 Elect Director John Redmond For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 4 Ratify Auditors For For Management ALLERGAN, INC. Ticker: AGN Security ID: 018490102 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Deborah Dunsire For For Management 2 Elect Director Trevor M. Jones For For Management 3 Elect Director Louis J. Lavigne, Jr. For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three Three Years Management Years 7 Approve Executive Incentive Bonus Plan For Against Management 8 Approve Omnibus Stock Plan For Against Management 9 Declassify the Board of Directors For For Management ALLIANCE HEALTHCARE SERVICES, INC. Ticker: AIQ Security ID: 018606202 Meeting Date: MAY 16, 2011 Meeting Type: Annual Record Date: APR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Neil F. Dimick For For Management 1.2 Elect Director Paul S. Viviano For For Management 1.3 Elect Director Curtis S. Lane For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three Three Years Management Years ALLIANT TECHSYSTEMS INC. Ticker: ATK Security ID: 018804104 Meeting Date: AUG 03, 2010 Meeting Type: Annual Record Date: JUN 07, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Roxanne J. Decyk For For Management 1.2 Elect Director Mark W. DeYoung For For Management 1.3 Elect Director Martin C. Faga For For Management 1.4 Elect Director Ronald R. Fogleman For For Management 1.5 Elect Director April H. Foley For For Management 1.6 Elect Director Tig H. Krekel For For Management 1.7 Elect Director Douglas L. Maine For For Management 1.8 Elect Director Roman Martinez IV For For Management 1.9 Elect Director Mark H. Ronald For For Management 1.10 Elect Director William G. Van Dyke For For Management 2 Ratify Auditors For For Management ALLIANZ SE Ticker: ALV Security ID: D03080112 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2010 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 4.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2010 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2010 5 Elect Franz Heiss as Employee For For Management Representative to the Supervisory Board 6 Amend Articles Re: Remuneration of For For Management Supervisory Board 7 Approve Affiliation Agreements with For For Management Allianz Global Investors AG 8 Approve Spin-Off and Takeover Agreement For For Management with Allianz Deutschland AG ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD. Ticker: AWH Security ID: G0219G203 Meeting Date: NOV 18, 2010 Meeting Type: Court Record Date: OCT 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor A. Approve Scheme of Arrangement For For Management
